Appeal by the defendant from a judgment of the Supreme Court, Queens County (Finnegan, J.), rendered November 3, 1995, convicting him of burglary in the first degree, burglary in the second degree, burglary in the third degree, attempted robbery in the second degree (two counts), and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). Thompson, J. P., Sullivan, Pizzuto and Santucci, JJ., concur.